COURT OF APPEALS OF VIRGINIA


              Present: Judges Decker, Malveaux and Senior Judge Annunziata
UNPUBLISHED



              VIRGINIA C. WILSON
                                                                               MEMORANDUM OPINION*
              v.      Record No. 1738-16-3                                         PER CURIAM
                                                                                  MARCH 14, 2017
              DARICK A. DODSON


                                FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                             R. Edwin Burnette, Jr., Judge

                                (Virginia C. Wilson, pro se, on brief). Appellant submitting on
                                brief.

                                No brief for appellee.


                      Virginia C. Wilson appeals a child support order. Wilson argues that the trial court erred by

              deviating from the child support guidelines and not addressing the arrears. Upon reviewing the

              record and opening brief, we affirm the decision of the trial court.

                                                         BACKGROUND

                      “When reviewing a trial court’s decision on appeal, we view the evidence in the light

              most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

              Niblett v. Niblett, 65 Va. App. 616, 622, 779 S.E.2d 839, 842 (2015) (quoting Congdon v.

              Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003)).

                      Wilson and Darick A. Dodson are the biological parents to one child. On October 15,

              2015, the City of Lynchburg Juvenile and Domestic Relations District Court (the JDR court)

              entered a child support order awarding Wilson $151.11 per month, as of May 1, 2015, for child

              support, and $5 per month toward arrears in the amount of $755.55. On April 4, 2016, Wilson


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
filed a motion to amend and sought an increase in child support. On July 28, 2016, the JDR

court entered an order awarding Wilson $170 per month, as of August 1, 2016, for child support,

and $5 per month toward arrears.1 The JDR court calculated the presumptive child support

guidelines to be $338.35 per month, but found that the child support guidelines were “unjust or

inappropriate.” It held that a deviation was necessary because “father recently [was] released

from incarceration, [and was] trying to make payments.” Wilson appealed to the circuit court.

       The parties appeared before the circuit court and offered evidence to calculate the child

support guidelines. Dodson testified that after taking a leave of absence for one month in order

to grieve his father’s death, he had been working approximately thirty to forty hours per week.

He testified that his average income was approximately $1,200 per month. He offered three

paystubs from July 2016 to support his testimony. Dodson’s paystubs indicated that he had

money deducted from his pay in order to pay support for four other children. After hearing the

evidence and argument, the circuit court stated that it would deviate from the child support

guidelines because Dodson’s “earning capacity was limited by his felony conviction.” It further

found that Dodson was “making a good faith effort to maintain employment” and that he was

paying child support for four other children. The circuit court concluded that the presumptive

child support guidelines were “unjust and inappropriate” and that the JDR court’s “downward

departure from the presumptive guidelines was appropriate under the circumstances.” The

circuit court entered a final order, which affirmed the JDR court’s decision, on October 6, 2016.

This appeal followed.




       1
           The JDR court order stated that the amount of the arrears was “not addressed.”
                                                -2-
                                             ANALYSIS

       “The court’s paramount concern when awarding child support is the best interest of the

children.” Niblett, 65 Va. App. at 624, 779 S.E.2d at 843 (quoting Stiles v. Stiles, 48 Va. App. 449,

456, 632 S.E.2d 607, 611 (2006)). Code § 20-108.2 established the presumptive child support

guidelines and each parent’s obligation. Code § 20-108.1 includes a list of factors that a court shall

consider in rebutting the presumption.

       Wilson argues that the circuit court erred by deviating from the presumptive child support

guidelines. She contends the amount of child support awarded does not meet the child’s needs. She

further asserts that the circuit court emphasized Dodson’s net income, instead of focusing on his

gross income which is used for child support purposes.

       Wilson did not include principles of law or legal authorities to fully develop her arguments.

Rule 5A:20(e) mandates that appellant’s opening brief include “[t]he standard of review and the

argument (including principles of law and authorities) relating to each assignment of error.”

       Wilson has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). Furthermore, this Court “will not search the record for errors in order to

interpret the appellant’s contention and correct deficiencies in a brief.” Id. Nor is it this Court’s

“function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc). We recognize that Wilson is proceeding pro se. However, “[e]ven pro se litigants

must comply with the rules of court.” Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842,

846 (1999).




                                                 -3-
       We find that Wilson’s failure to comply with Rule 5A:20(e) is significant, so we will not

consider the assignment of error. See Fadness v. Fadness, 52 Va. App. 833, 851, 667 S.E.2d
857, 866 (2008) (“If the parties believed that the circuit court erred, it was their duty to present

that error to us with legal authority to support their contention.”); Parks v. Parks, 52 Va. App.
663, 664, 666 S.E.2d 547, 548 (2008).

                                           CONCLUSION

       For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                            Affirmed.




                                                 -4-